

115 HR 3900 IH: Youth Empowerment Act of 2017
U.S. House of Representatives
2017-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3900IN THE HOUSE OF REPRESENTATIVESOctober 2, 2017Mr. Flores (for himself and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 510 of the Social Security Act regarding a youth empowerment program.
	
 1.Short titleThis Act may be cited as the Youth Empowerment Act of 2017. 2.Youth empowerment program (a)In generalSection 510 of the Social Security Act (42 U.S.C. 710) is amended to read as follows:
				
					510.Youth empowerment program
						(a)In general
 (1)Allotments to StatesFor the purpose described in subsection (b), the Secretary shall, for each of fiscal years 2018 and 2019, allot to each State which has transmitted an application for the fiscal year under section 505(a) an amount equal to the product of—
 (A)the amount appropriated pursuant to subsection (e)(1) for the fiscal year, minus the amount reserved under subsection (e)(2) for the fiscal year; and
 (B)the proportion that the number of low-income children in the State bears to the total of such numbers of children for all the States.
								(2)Other allotments
 (A)Other entitiesFor the purpose described in subsection (b), the Secretary shall, for each of fiscal years 2018 and 2019, for any State which has not transmitted an application for the fiscal year under section 505(a), allot to one or more entities in the State the amount that would have been allotted to the State under paragraph (1) if the State had submitted such an application.
 (B)ProcessThe Secretary shall select the recipients of allotments under subparagraph (A) by means of a competitive grant process under which—
 (i)not later than 30 days after the deadline for the State involved to submit an application for the fiscal year under section 505(a), the Secretary publishes a notice soliciting grant applications; and
 (ii)not later than 120 days after such deadline, all such applications must be submitted. (b)Purpose (1)In generalExcept for research under paragraph (5) and information collection and reporting under paragraph (6), the purpose of an allotment under subsection (a) to a State (or to another entity in the State pursuant to subsection (a)(2)) is to enable the State or other entity to implement education exclusively on sexual risk avoidance (meaning voluntarily refraining from sexual activity).
 (2)Required componentsEducation on sexual risk avoidance pursuant to an allotment under this section shall— (A)ensure that the unambiguous and primary emphasis and context for each topic described in paragraph (3) is a message to youth that normalizes the optimal health behavior of avoiding nonmarital sexual activity;
 (B)be medically accurate and complete; (C)be age-appropriate; and
 (D)be based on adolescent learning and developmental theories for the age group receiving the education.
 (3)TopicsEducation on sexual risk avoidance pursuant to an allotment under this section shall address each of the following topics:
 (A)The holistic individual and societal benefits associated with personal responsibility, self-regulation, goal setting, healthy decisionmaking, and a focus on the future.
 (B)The advantage of refraining from nonmarital sexual activity in order to improve the future prospects and physical and emotional health of youth.
 (C)The increased likelihood of avoiding poverty when youth attain self-sufficiency and emotional maturity before engaging in sexual activity.
 (D)The foundational components of healthy relationships and their impact on the formation of healthy marriages and safe and stable families.
 (E)How other youth risk behaviors, such as drug and alcohol usage, increase the risk for teen sex. (F)How to resist and avoid, and receive help regarding, sexual coercion and dating violence, recognizing that even with consent teen sex remains a youth risk behavior.
 (4)ContraceptionEducation on sexual risk avoidance pursuant to an allotment under this section shall ensure that— (A)any information provided on contraception is medically accurate and ensures that students understand that contraception offers physical risk reduction, but not risk elimination; and
 (B)the education does not include demonstrations, simulations, or distribution of contraceptive devices.
								(5)Research
 (A)In generalA State or other entity receiving an allotment pursuant to subsection (a) may use up to 20 percent of such allotment to build the evidence base for sexual risk avoidance education by conducting or supporting research.
 (B)RequirementsAny research conducted or supported pursuant to subparagraph (A) shall be— (i)rigorous;
 (ii)evidence-based; and (iii)designed and conducted by independent researchers who have experience in conducting and publishing research in peer-reviewed outlets.
 (6)Information collection and reportingA State or other entity receiving an allotment pursuant to subsection (a) shall, as specified by the Secretary—
 (A)collect information on the programs and activities funded through the allotment; and (B)submit reports to the Secretary on the data from such programs and activities.
								(c)National evaluation
 (1)In generalThe Secretary shall— (A)in consultation with appropriate State and local agencies, conduct one or more rigorous evaluations of the education funded through this section and associated data; and
 (B)submit a report to the Congress on the results of such evaluations, together with a summary of the information collected pursuant to subsection (b)(6).
 (2)ConsultationIn conducting the evaluations required by paragraph (1), including the establishment of evaluation methodologies, the Secretary shall consult with relevant stakeholders.
							(d)Applicability of certain provisions
 (1)Sections 503, 507, and 508 apply to allotments under subsection (a) to the same extent and in the same manner as such sections apply to allotments under section 502(c).
 (2)Sections 505 and 506 apply to allotments under subsection (a) to the extent determined by the Secretary to be appropriate.
							(e)Funding
 (1)In generalTo carry out this section, there is appropriated, out of any money in the Treasury not otherwise appropriated, $75,000,000 for each of fiscal years 2018 and 2019.
 (2)ReservationThe Secretary shall reserve, for each of fiscal years 2018 and 2019, not more than 20 percent of the amount appropriated pursuant to paragraph (1) for administering the program under this section, including the conducting of national evaluations and the provision of technical assistance to the recipients of allotments..
 (b)Effective dateThe amendment made by this section takes effect on October 1, 2017. 